Order and judgment (one paper), Supreme Court, New York County (Walter Tolub, J.), entered September 30, 1999, which granted defendant husband’s motion for partial summary judgment and declared that his inter*132est in the New York Daily News is his separate property and not subject to equitable distribution, and order, same court and Justice, entered December 20, 1999, which, inter alia, granted plaintiffs motion for reargument, and, upon reargument, adhered to its September 30, 1999 order and judgment, and denied plaintiffs motion for renewal, unanimously affirmed, without costs.
Based on the unchallenged assertions of the husband and the parties’ unambiguous prenuptial agreement, the court properly determined that the husband’s interest in the newspaper was his separate property and, accordingly, that he was entitled to partial summary judgment. The court also properly exercised its discretion in denying plaintiff wife’s motion for renewal since her assertions concerning her former attorney’s failure to properly advise her constituted an insufficient excuse for omitting the allegedly new material in opposition to the husband’s motion for partial summary judgment (see, Dankner v Szurzan & Dorf, 226 AD2d 669; Welch Foods v Wilson, 247 AD2d 830).
We have considered plaintiffs remaining contentions and find them to be unavailing. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.